DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The Examiner acknowledges the remarks and amendments filed on 3/7/22. Claim 2 has been canceled. Claim 1 has been amended. Claims 1 and 3-8 are pending rejection below:
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 05-263485 Miyagawa et al.
Regarding claim 1, Miyagawa teaches a decorative material that includes a textured pattern formed on a surface thereof (paragraph 0005), the decorative material comprising:
a base material (putty 2); and
the textured pattern, which is formed on one face of the base material (paragraph 0010),
wherein a projection part that constitutes the textured pattern has at least one first slope and a second slope, one end of the first slope and one end of the second slope being linked to each other to form an apex of the projection part, the apex constituting a ridgeline (figure 1), and

    PNG
    media_image1.png
    201
    471
    media_image1.png
    Greyscale
the textured pattern is such that an inclination formed by the first slope and a plane of a sheet is smaller than an inclination formed by the second slope and the plane of a sheet (see annotated figure 1 to the right).

    PNG
    media_image2.png
    407
    514
    media_image2.png
    Greyscale
Furthermore, Miyagawa teaches that the surface roughness of the first slope in a portion of the ridgeline is larger than surface roughness of another first slope in a portion of a thalweg of a recess part, the thalweg being adjacent to the ridgeline (paragraph 0011, where the paint flows to the lower regions, the thalwegs, filling any unevenness and therefore creating a region of lesser roughness).
Regarding claim 3, Miyagawa teaches that a design layer 3 is further laminated onto the base material (paragraph 0011, paint). 
Regarding claim 4, Miyagawa teaches that a transparent protective layer 4 is further layered on a design layer.
Regarding claim 8, Miyagawa teaches that a plurality of protrusions are aligned on at least either one of the first slope and the second slope (see annotated figure 2 above to the left, where the protrusions are ridgelines and therefore are on both the first and second slopes).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over JP 05-263485 Miyagawa et al as applied to claims 1 and 3 above, and further in view of US 2014/0047790 Ferronato.
Regarding claims 5 and 7, Miyagawa does not teach a stone grain design. Ferronato teaches a decorative panel where the surface may be formed to reproduce natural materials such as stone. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the stone grain design of Ferronato in the product of Miyagawa because this allows the product of Miyagawa to produce different effects, increasing the potential applications for the product. 
Please further note that “[t]he court found that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art.” (MPEP 2144.04 Section I.) Therefore, absent evidence of function, the surface design of the product does not lend patentability to the claim. 
Regarding claim 6, Miyagawa does not teach a float pattern. Ferronato teaches a decorative panel where the surface may include a float pattern (figure 5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the float pattern of Ferronato in the product of Miyagawa because this allows the product of Miyagawa to produce different effects, increasing the potential applications for the product. 
Please further note that “[t]he court found that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art.” (MPEP 2144.04 Section I.) Therefore, absent evidence of function, the surface design of the product does not lend patentability to the claim. 
Response to Arguments
Applicant's arguments filed 3/7/22 have been fully considered but they are not persuasive. 
Applicants state: “Applicant respectfully submits that regardless how the paint flows when a paint layer is formed as described in Miyagawa paragraph [0011], the uneven pattern or roughness do not have “surface roughness of the first slope in a portion of the ridgeline is larger than surface roughness of another first slope in a portion of a thalweg of a recess part, the thalweg being adjacent to the ridgeline” as required by the amended claim 1, at least because the plastic sheet is covered and pushed to intentionally make the surface rough as described in paragraph [0012] of Miyagawa after the paint layer is formed. Thus, Miyagawa fails to disclose the amended claim 1.”
The Examiner respectfully submits that the plastic sheet being used to roughen surface will not have any impact on what is being claimed by Applicants. Miyagawa still meets the claimed limitation by virtue of the surface roughness of the first slope in a portion of the ridgeline is larger than surface roughness of another first slope in a portion of a thalweg of a recess part, the thalweg being adjacent to the ridgeline (paragraph 0011, where the paint flows to the lower regions, the thalwegs, filling any unevenness and therefore creating a region of lesser roughness). The claim is directed to a product and not a method of how the roughness is being created.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHSEEN KHAN whose telephone number is (571)270-1140. The examiner can normally be reached Mondays-Saturdays 08:00AM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 5712701547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAHSEEN KHAN/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        April 30, 2022